Citation Nr: 0933243	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  01-07 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 1, 1997 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, granted 
entitlement to TDIU effective July 1, 1997.

In April 2002 the Veteran and his wife testified before a 
Decision Review Officer at the RO.  In June 2003 the Veteran 
and his wife testified before the undersigned sitting at the 
RO.  Transcripts of both hearings are of record.

In December 2003 the Board remanded the case for further 
development.  In an August 2005 decision, the Board denied an 
initial evaluation in excess of 30 percent for posttraumatic 
stress disorder (PTSD) during the period from August 5, 1992 
to June 30, 1997; denied an evaluation in excess of 70 
percent for PTSD during the period from July 1, 1997 to July 
6, 2000; denied an effective date earlier than July 1, 1997 
for the assignment of a 70 percent evaluation for PTSD; and 
denied an effective date earlier than July 1, 1997 for the 
award of TDIU.

The Veteran appealed the August 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
An October 2007 Joint Motion for Partial Remand requested 
that the portion of the Board decision which denied 
entitlement to an effective date earlier than July 1, 1997 
for the award of TDIU be vacated and remanded.  However, the 
Veteran and the Secretary of VA agreed that the Board's 
decision denying an earlier effective date for the award of 
service connection for PTSD and evaluations in excess of 
30 percent and 70 percent for PTSD would not be disturbed.  
An October 2007 Court order granted the motion.

In a March 2008 decision, the Board again determined that an 
effective date earlier than July 1, 1997 for the award of 
TDIU was not warranted.  The Veteran appealed the denial, and 
the Veteran and the Secretary submitted a Joint Motion to 
remand the claim for more adequate reasons and bases for the 
Board's determination.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  In August 1992, the Veteran filed an informal claim for 
TDIU.

2.  Prior to July 1, 1997, the Veteran did not have a single 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, with a combined 
rating of 70 percent or more; and the evidence does not 
otherwise establish that the Veteran is unemployable solely 
due to his service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 1, 1997 for the award of TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board begins by noting that as entitlement to a TDIU has 
been granted and an effective date has been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Nevertheless, the Veteran was provided with notice regarding 
the type of evidence needed to substantiate a claim for an 
earlier effective date for the award of TDIU.  Additionally, 
the Veteran has been represented by a service organization 
and a private attorney, both of whom have a full 
understanding of the type of evidence necessary to 
substantiate a claim for an earlier effective date.  
Therefore, the Veteran has actual knowledge of the evidence 
necessary.  

As to the duty to assist, it contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
Veteran's service medical records, service personnel records, 
and VA and Vet Center outpatient treatment records have been 
associated with the claims file.  The Veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

The Veteran asserts he warrants an earlier effective date for 
the award of TDIU, which he thinks should be assigned as of 
the date service connection for PTSD was awarded, which is 
August 5, 1992.  At the June 2003 hearing before the 
undersigned, the Veteran testified he had not been gainfully 
employed since 1981.  He reported that he did various types 
of work after service, including on his mother's farm, in 
factories, driving a tow truck, as a gas station attendant, 
physical labor jobs, and construction work.  He added that he 
felt his service-connected disabilities prevented his 
employment in these types of work because of his difficulty 
dealing with people emotionally and dealing with authority 
figures.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase (which includes a claim for individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may also 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2008); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Such claims are to be liberally construed.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The regulations further provide that if there is only 
one such disability, it must be rated at 60 percent or more; 
and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In any event, it is the policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
condition and advancing age, which would justify TDIU.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As reflected in a Report of Contact, on August 5, 1992, the 
Veteran called the RO to establish an informal claim for PTSD 
and residuals of Agent Orange exposure.  The Veteran 
subsequently filed his formal claim, VA Form 21-526, 
Veteran's Application for Compensation or Pension, in March 
1993.  A December 1993 rating decision denied service 
connection for PTSD and chloracne, however, the Veteran 
appealed this decision and a January 1995 rating decision 
granted service connection for PTSD, evaluated as 30 percent 
disabling, effective August 5, 1992.  A January 1997 Board 
decision granted service connection for chloracne, denied an 
effective date earlier than August 5, 1992 for the grant of 
service connection for PTSD, and remanded the issue of 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  In August 2000 the RO increased the evaluation for 
PTSD to 70 percent, effective July 1, 1997.  An August 2000 
rating decision granted entitlement to TDIU effective July 1, 
1997.

In the October 2007 Joint Motion, the parties indicated that 
the Board's August 2005 decision failed to note evidence in 
the record indicating that the Veteran had presented an 
informal claim for TDIU in August 1992.  As noted in the 
Secretary's Brief to the Court, in his August 1992 Report of 
Contact, the Veteran indicated that he was seeking service 
connection for PTSD, the record contained evidence of 
unemployability, and the Veteran notified the RO of his 
disagreement with the initial evaluation.  The Board is bound 
by the findings contained in the Joint Motion, as adopted by 
the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 
(1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and, therefore, the Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim).

Having established August 5, 1992 as the date of the informal 
claim for TDIU, the next question to be addressed is whether 
it is factually ascertainable from the evidence of record 
that entitlement to TDIU arose prior to July 1, 1997.

The Board notes that, prior to July 1, 1997, service 
connection was in effect for PTSD and chloracne.  The 
Veteran's combined evaluation was 30 percent from August 5, 
1992, 40 percent from May 2, 1997, and 70 percent from July 
1, 1997.  Thus, the schedular criteria for TDIU were not met 
prior to July 1, 1997.  The failure to satisfy the schedular 
criteria of 38 C.F.R. § 4.16(a), however, does not 
necessarily preclude the assignment of TDIU benefits prior to 
that date, in that such benefits can be assigned on an 
extraschedular basis.  See 38 C.F.R. § 4.16(b).

The Board has carefully and thoroughly reviewed all the 
evidence of record and finds that the preponderance of the 
evidence is against a finding that the Veteran was unable to 
work solely due to his service-connected disabilities prior 
to July 1, 1997.  The reasons follow.

Initially, the Board notes that, while service connection has 
been in effect for both PTSD and chloracne since August 5, 
1992, the Veteran has never asserted, nor does the record 
reflect, that the Veteran is unemployable due to chloracne.  

In the June 2009 Joint Motion, the Veteran and the Secretary 
stated the Board had provided inadequate reasons and bases as 
to why the Veteran was not entitled to an effective date for 
TDIU between August 5, 1992 and July 1, 1997 with 
consideration of the documents in the record predating August 
5, 1992.  As the Board explained in its March 2008 decision, 
it considered the records from the Vet Center from as early 
as 1982 in considering whether an earlier effective date for 
the award of a TDIU was warranted.  As it noted then, service 
connection for PTSD and was established approximately 10 
years later.  Thus, the probative value of the 1982 and 1983 
records is significantly diminished.  Additionally, the 
records showed that the Veteran's PTSD improved substantially 
by 1983.  

For example, while an August 1982 letter written by a 
psychologist indicates that, "At present, it is probably 
unrealistic to expect [the Veteran] to handle regular 
employment in a traditional setting although he may be able 
to manage relatively low-stress work in a very supportive 
environment," that same record also indicates that, "My 
experience with other, similar individuals, however, suggests 
that with the type of counseling that is available through 
this and similar facilities, [the Veteran] could gradually 
resume more functional and traditional roles in the 
community."  (Underline in original.)  The notation of "At 
present," would indicate that at the time the Veteran sought 
out treatment for PTSD in 1982, his symptoms were rather 
severe; however, the examiner noted that individuals with the 
Veteran's disability could improve.  At the time this 
document was written, improvement was a possibility in the 
future.  However, improvement was actually shown in 1983 Vet 
Center records.  

In a September 1983 letter written by the same psychologist 
who wrote the August 1982 record, he stated the following, in 
part:

[PTSD] is a common behavioral anomaly that 
occurs after relatively extreme and unusual 
stressors, particularly if human-induced.  
To the extent that it is conceived as a 
d[i]sease, it is eminently "curable."  By 
extension, the Vet Centers are counseling 
resources that are particularly structured 
and capable of responding to the identified 
problems and minimizing or resolving them.  
[The Veteran] has now been involved with 
our ongoing counseling program for several 
months, maintains a positive attitude 
towards his involvement and appears to be 
slowly benefitting.  Although many residual 
problems remain, I expect that he will be 
able to assume a slowly progressive level 
of responsibility in the immediate future.  
I perceive him to now be an appropriate 
candidate for vocational rehabilitation 
services[,] although it would be unwise to 
thrust him directly or quickly into a high 
stress environment.

Thus, the psychologist went from essentially saying that the 
Veteran was unemployable due to PTSD in August 1982 to saying 
he could undergo vocational rehabilitation in September 
1983-still nine years before service connection for PTSD was 
awarded.  Nevertheless, substantial improvement was shown in 
a matter of one year.

Additionally, there are other Vet Center records, dated in 
1982 and 1983, that further support a finding that the 
"unemployable" status was not permanent.  There is an 
undated and unsigned document, which indicates that the 
Veteran's last visit was "August 25, 1982."  See 
Employability Evaluation Report responding to question 
regarding "History: When did present injury or illness 
occur?" with "Elements of the present condition can be 
traced to [the Veteran]'s military service in Vietnam.  
There, when asked whether the Veteran could work at the 
"present" time, the Vet Center employee checked, "No."  
However, when asked if the Veteran could work "After 
treatment," the employee checked, "Yes."  The employee 
seemed to verify that the Veteran would be unable to engage 
in any gainful employment for a period of "60."  The Board 
assumes that the period was 60 days.  The Board also assumes 
that such document was completed by the same psychologist who 
wrote the August 1982 letter, as the language used in this 
undated report is very similar to the language used in the 
August 1982 letter (the date of last visit is the same date 
as the August 1982 letter).  

There is a "January 11, 1982" Employability Evaluation 
Report that would appear to be actually dated January 11, 
1983, as the "Date of Last Visit" was noted to be November 
1982, and thus the date of the report would more than likely 
post date this date.  This report was completed by the same 
psychologist who wrote the August 1982 letter.  When asked 
the Veteran's ability to work at present, the psychologist 
checked, "No."  When asked the Veteran's ability to work 
"After treatment," he checked, "Yes."  He certified the 
Veteran would be unable to engage in any gainful employment 
for the next "90 days."  Thus, by the examiner checking 
"Yes" that the Veteran would be able to work after 
treatment and putting a time limit on the Veteran's 
inability, the Board is unwilling to conclude that the 1982 
finding that he was likely unemployable due to PTSD was a 
permanent finding that would possibly establish that the 
Veteran was unemployable due PTSD in 1992 when service 
connection was granted.  Had the psychologist indicated that 
"After treatment," the Veteran would be unable to work, the 
Board might be more willing to make a finding of possible 
permanency, but that is not what is shown by the Vet Center 
records, particularly based upon the September 1983 letter 
from the psychologist recommending vocational rehabilitation.  

Contributing to the above finding (that the Veteran was not 
unemployable around the time service connection for PTSD was 
awarded) are statements the Veteran made in the early 1990s 
until 1995.  Prior to the RO's assignment of the 30 percent 
evaluation for PTSD in the January 1995 rating decision, the 
Veteran consistently reported he was unable to work due to an 
industrial accident, wherein he injured his back.  For 
example, a September 1991 "Intake Sheet" from the Vet 
Center indicates that the Veteran was not currently employed 
and not seeking employment.  When asked for military history, 
the Veteran indicated his service dates and his undesirable 
discharge (which has since been upgraded).  He was asked if 
he was wounded, a prisoner of war, and service connected, to 
which the Veteran responded "No" to all three questions.  
When asked the "Type of Disability" he had, the Veteran 
wrote "BACK."  (Capitals in original.)

A March 1993 Vet Center record shows that when asked about 
the Veteran's "Present Social/Familial Context," the 
counselor wrote, "Unemployed and disabled by industrial 
accident."  It was also noted the Veteran was in a car 
accident in December 1991.  In the September 1993 VA "PTSD" 
examination report, the psychiatrist noted, "The patient's 
medical record is somewhat short considering that he claims a 
significant back injury which I have no records of."  He 
further noted that the Veteran claimed to have "crushed 
discs in both cervical and lumbar spinal areas" and that the 
Veteran "states that this is one of the reasons he is unable 
to work."  The Veteran reported he had not been employed 
regularly since 1976 and had been injured in 1973.  In the 
September 1993 VA Social and Industrial Survey report, the 
social worker stated, "The [V]eteran has not worked for the 
past seven years due to a back injury.  He stated that he 
never really tried for Workman's Compensation and has just 
struggled along.  He has never put in for Social Security 
Disability."

In the September 1994 VA "PTSD" examination report, the 
same VA psychiatrist who had examined the Veteran in 
September 1993 noted, "[The Veteran] still complains of 
crushed discs in both cervical and lumbar spine areas.  He 
states this prevents him from doing gainful employment."  At 
the September 1994 VA Social and Industrial Survey, the 
social worker noted the Veteran reported having a bad back in 
addition to PTSD.  Thus, the Veteran's own statements fail to 
establish that he felt he was unemployable due solely to PTSD 
around the time service connection was awarded for PTSD.  In 
fact, his statements specifically refute this finding.  As 
noted above, the Veteran first started claiming he could not 
work solely due to PTSD after the 30 percent evaluation was 
assigned.  Prior to that time, the Veteran's statements show 
he was unable to work due to a back disability he incurred in 
1976.

The Veteran's statements made beginning in 1995 have been 
accorded almost no probative value, as they specifically 
refute statements he made for several years and prior to his 
understanding of the type of evidence and/or symptoms needed 
to obtain a higher rating for PTSD.  The Veteran went from 
claiming he had been unable to work solely due to a back 
disability to claiming he could not work solely due to PTSD 
and failing to mention the back disability.  Such a lack of 
honesty from the Veteran significantly hurts his credibility.  
Compare statements described above with August 1995 testimony 
wherein the Veteran stated, "I haven't worked since 1982" 
when asked if PTSD had affected his ability to work, see 
Transcript at page 10.  The statements the Veteran made prior 
to 1995 have been accorded high probative value, as 
statements against interest are inherently credible.

The Board may not consider the effects of the Veteran's non-
service-connected cervical and lumbar spine disabilities on 
his ability to function in determining whether an earlier 
effective date for the award of TDIU is warranted.  See Van 
Hoose, 4 Vet. App. at 363.  Thus, while the record clearly 
indicates that the Veteran was unemployed during the period 
from August 5, 1992 to July 1, 1997, and suggests that his 
unemployability may have been affected by PTSD, the evidence 
as a whole, including the Veteran's own statements during 
this period, indicate that his unemployability was due mostly 
to a non-service-connected back condition.

The finding that the Veteran's service-connected disability, 
alone, did not prevent the Veteran from securing or following 
a substantially gainful occupation prior to July 1, 1997 is 
further bolstered by the VA examinations during the period in 
question.  On VA examination in September 1993, the examiner 
assigned a global assessment of functioning score of between 
65 and 70, which reflects no more than mild symptoms or 
"some difficulty" in occupational impairment.  Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition 
(DSM IV), page 32 (4th Ed.) (1994) (indicating a global 
assessment of functioning score of between 61 and 70 is 
defined as "Some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.").  "Some 
difficulty" in occupational functioning cannot be deemed as 
total occupational impairment, particularly when there are 
lower global assessment of functioning scores that would 
address such impairment.  See id.  In the September 1994 VA 
examination report, the examiner assigned the same global 
assessment of functioning score as he had in the September 
1993 examination report, which would indicate his continued 
finding that the Veteran's PTSD involved no more than mild 
symptoms and/or some difficulty in occupational impairment.  

In the April 1997 VA examination report, the examiner noted 
that there was a history of back surgery in 1973 consequent 
to an industrial accident and later motor vehicle accident in 
December 1991.  The Board finds this is an accurate history, 
as it is consistent with other records the Board finds are 
entirely credible regarding an industrial accident the 
Veteran sustained back in the 1970's, wherein he seriously 
injured his spine.  This examiner (who was a different 
examiner than the 1993 and 1994 examinations) assigned a 
global assessment of functioning score of 67, which would 
indicate no more than mild symptoms and/or some difficulty in 
occupational impairment.  He labeled the diagnosis of PTSD as 
being "mild-moderate."  Thus, two, different examiners 
between 1993 and 1997 found the Veteran's occupational 
impairment to be somewhat affected.  In other words, neither 
of these thorough examinations resulted in a finding of total 
occupational impairment or even severe occupational 
impairment.  Again, a finding of "some difficulty" in 
occupational functioning is in no way deemed to be a finding 
of, at a minimum, severe occupational impairment.  The Board 
has accorded these examination reports high probative value, 
as the examiners reported the Veteran's history, including 
his occupational history, and the Veteran's symptoms at the 
time of the examination and all provided detailed findings 
pertaining to the level of severity of the Veteran's PTSD.  
Such clinical findings are evidence against a finding that 
PTSD prevented the Veteran from obtaining and sustaining 
gainful employment prior to July 1, 1997.

The Board has thoroughly reviewed the treatment records from 
the Vet Center dating from 1985 to 1997.  The 1985 records 
show the Veteran and his wife seeking counseling for better 
communication between the two of them.  There are no 
treatment records dated from 1986 through 1990.  They start 
back up in 1991, when the Veteran was seen for an incident 
that occurred in his neighborhood, where a neighbor attempted 
to shoot him for calling animal control on her dog.  These 
treatment records continue until at least 1997 but are silent 
for a finding that the Veteran was unable to work due to 
PTSD, even by inference.  Rather, they show descriptions 
relating to his relationship with his wife and communication 
issues, his relationship with his children, his attempting to 
be a photographer, his attempting to obtain service 
connection for PTSD and Agent Orange exposure, his attempting 
to obtain an earlier effective date for the award of service 
connection for PTSD and Agent Orange exposure, etc.  Nowhere 
in these records does a social worker or psychologist make a 
finding that the Veteran was unemployable due to PTSD or any 
other service-connected disability.  

Thus, even when the Veteran's August 1992 Report of Contact 
is accepted as his informal claim for entitlement to TDIU and 
the 1982 and onward Vet Center records are taken into 
account, the evidence of record does not establish that the 
Veteran was unable to obtain a substantially gainful 
occupation solely as a result of his service-connected 
disability or disabilities prior to July 1, 1997.  While the 
Board does not wish to minimize the extent of the Veteran's 
overall disability, the evidence of record does not support 
the Veteran's claim that his service-connected disabilities, 
alone, prevented him from engaging in substantially gainful 
employment during this period, without regard to his age or 
non-service connected disabilities.  

Accordingly, as the Board finds that the preponderance of the 
evidence prior to July 1, 1997, is against a finding that the 
Veteran was unable to obtain and sustain gainful employment 
due to service-connected disability or disabilities, referral 
for consideration of the award of TDIU on an extra-schedular 
basis prior to July 1, 1997 is not warranted, and an earlier 
effective date for the award of TDIU must be denied.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date earlier than July 1, 1997 
for the award of a TDIU is denied.



________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


